Case: 15-10377   Date Filed: 06/14/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10377
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:91-cr-00413-WPD-13



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JUAN CARLOS FERNANDEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 14, 2016)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-10377     Date Filed: 06/14/2016    Page: 2 of 3


      Juan Carlos Fernandez, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) and Amendment 782 to the Sentencing Guidelines. He challenges the

sentencing court’s conclusions as to the quantity of drugs that he was accountable

for and asserts that the district court erred when it determined that he was ineligible

for a sentence reduction.

      In a § 3582(c)(2) proceeding, we review de novo the district court’s legal

conclusions regarding the scope of its authority under 18 U.S.C. § 3582(c)(2).

United States v. Jones, 548 F.3d 1366, 1368 (11th Cir. 2008). Once it is

established that § 3582 applies, a district court’s decision to grant or deny a

sentence reduction is reviewed only for abuse of discretion. United States v.

Hamilton, 715 F.3d 328, 337 n.8 (11th Cir. 2013). The district court abuses its

discretion if it fails to apply the proper legal standard or to follow proper

procedures in making its determination. United States v. Jules, 595 F.3d 1239,

1241-42 (11th Cir. 2010).

      When considering a § 3582(c)(2) motion, the district court must first

recalculate the guidelines range under the amended guidelines. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). If the defendant is eligible for a

sentencing reduction, the district court has discretion to impose the newly

calculated sentence under the amended guidelines or retain the original sentence.


                                           2
               Case: 15-10377     Date Filed: 06/14/2016    Page: 3 of 3


Id. at 781. In doing so, the district court should first consider the statutory factors

listed in 18 U.S.C. § 3553(a). Id.; U.S.S.G. § 1B1.10, comment. (n.1(B)(i))

(providing that the court “shall consider the factors set forth in 18 U.S.C.

§ 3553(a)” in determining whether the reduction is warranted and the extent of the

reduction). Although the district court must undertake this two-step analysis, the

district court retains its discretion not to reduce the sentence. United States v.

Vautier, 144 F.3d 756, 760 (11th Cir. 1998).

      The district court’s denial of Fernandez’s § 3582(c)(2) motion was within its

discretion because it considered the 18 U.S.C. § 3553(a) factors and determined

that Fernandez’s sentence was necessary to protect the public, promote respect for

the law, and serve as a deterrent. See Vautier, 144 F.3d at 760. Accordingly, we

affirm the denial of Gallardo’s motion to reduce his sentence.

      AFFIRMED.




                                           3